Affirmed and Memorandum Opinion filed September 20,
2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00913-CR
____________
 
YUSUF TIMOTHY MUHAMMAD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1247898
 

 
MEMORANDUM
OPINION
Appellant entered a plea of guilty, without a recommendation
from the State on punishment, to injury to a child.  After a pre-sentence
investigation report, on September 16, 2010, the trial court sentenced appellant
to confinement for three years in the Institutional Division of the Texas Department
of Criminal Justice.  Appellant filed a timely notice of appeal.
Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit.  The brief meets
the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).
 As of this date, more than forty-five days has passed and no pro se response
has been filed.
We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit.  Further, we find no
reversible error in the record.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher. 
Do Not Publish — Tex. R. App. P. 47.2(b).